Title: To Thomas Jefferson from Pseudonym: "Helvetius", 27 September 1807
From: Pseudonym: “Helvetius”
To: Jefferson, Thomas


                        
                            
                                on or before 27 Sep 1807
                            
                        
                        As much as a free, enlightened, Citizen is Zealous for the Honor of his Country, so
                            much is a Slave indifferent to the public Welfare. 
                         
                            Helvetius.
                        
                    